Exhibit 10.1
FIRST AMENDMENT TO AGREEMENT
     THIS FIRST AMENDMENT TO AGREEMENT (“Amendment”), is effective as of the 6th
day of April, 2010 (the “Effective Date”), by and between Lakes Ohio
Development, LLC, a Minnesota limited liability company (the “Company”) and
Quest Media Group, LLC, an Ohio limited liability company (“Quest”).
WITNESSETH:
     WHEREAS, the Company and Quest entered into an Agreement dated March 9,
2010 (the “Agreement”) pertaining to compensation for the services it performed
relating to the proposed citizen-initiated referendum in November, 2009 to amend
the Ohio constitution, commonly referred to as Issue 3 and the potential
development and operation of a gaming facility in each of Toledo, Columbus,
Cincinnati and Cleveland, Ohio; and
     WHEREAS, the Company and Quest desire to enter into this Amendment to amend
the Agreement hereby.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements of the parties herein contained, the parties hereby
agree as follows:

  1.   Section 1.1(a) shall be deleted in its entirety and replaced with the
following:

  (a)   Amount of Fee. The fee (“Fee”) shall be an amount equal to eighteen
percent (18%) of the Gross Distributions after payment of any Additional Capital
Required Return pursuant to 1.1(b)(ii) below, unless increased pursuant to
Section 1.1(g) below.

  2.   A new Section 1.1(g) shall be added as follows:

  (g)   Quest shall have the right to increase the Fee as follows:

  (i)   If, and only if, Quest issues payment to the Company in the amount of
$500,000 in immediately available funds on or before April 6, 2010, the Fee
shall be increased to 18.5%.     (ii)   If Quest made the payment under Section
1.1(g)(i), and if Quest issues an additional payment to the Company in the
amount of $500,000 (for a total payment under this Section 1.1(g) equal to
$1,000,000) in immediately available funds on or before July 1, 2010, the Fee
shall be increased to 20%.

  2.   Section 1.2 shall be deleted in its entirety and shall be replaced with
the following:

  1.2.   Right of First Refusal.

 



--------------------------------------------------------------------------------



 



  (a)   Right. If a Project Company requests that the Company (or an affiliate)
invest Additional Capital, the Company shall offer to Quest the right to invest
up to an amount equal to the Fee percentage (“ROFR Percentage”) of the
Additional Capital being invested upon the same terms and conditions (including
the timing of investment) as the Company (or its affiliate) is proposing to
invest such Additional Capital. The Company will promptly forward to Quest any
such request by a Project Company.     (b)   Notice. The right hereunder shall
be made by written notice given to Quest, specifying therein the amount of the
Additional Capital and terms related to such investment. Quest shall have a
period of ten (10) business days (or, if such Project Company requests a
commitment from the Company in a shorter period of time, such time as required
by Project Company) to accept such offer. If Quest elects to accept such offer,
Quest shall so accept by written notice to the Company given within such 10-day
period (or such other shorter period if applicable). If Quest fails to accept
such offer within such 10-day period (or such other shorter period if
applicable), or fails to fully fund its ROFR Percentage within 72 hours before
the Company’s Additional Capital payment is due, Quest shall be deemed to have
waived its rights hereunder and shall no longer have any right of first refusal
with respect to any Additional Capital raised thereafter.     (c)   Repayment.
In the event Quest exercises its right to contribute Additional Capital, Quest
shall be repaid on a pro rata basis proportionate to the Company’s contribution
of Additional Capital and the terms of repayment and the Additional Capital
Required Return with respect to Quest’s contribution of Additional Capital will
be on the same terms as those applicable to the contribution of Additional
Capital by the Company

  3.   The Agreement shall be expressly limited to the amendments contained
herein, all remaining terms of the Agreement shall remain in full force and
effect, and this Amendment when read in conjunction with the Agreement shall
encompass the complete understanding of the parties.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the Effective Date.

                  COMPANY:       QUEST
 
                LAKES OHIO DEVELOPMENT, LLC       QUEST MEDIA GROUP, LLC
 
               
By:
  /s/ Lyle Berman       By:   /s/ Karen Pressman
 
           
 
               
Title:
  Chief Executive Officer       Title:   Vice President
 
           

- 2 -

 